Form 51-102F3 Material Change Report Item 1 Name and Address of Company Silver Standard Resources Inc. 1400 - 999 West Hastings Street Vancouver, BCV6C 2W2 Item 2 Date of Material Change February 11, 2010 Item 3 News Release The news release dated February 11, 2010 was disseminated through CNW’s Canadian Custom Disclosure and New York Metro Disclosure Networks. Item 4 Summary of Material Change Silver Standard Resources Inc. announced that it has filed a preliminary prospectus supplement to its amended and restated short form base shelf prospectus with the securities commissions in each of the provinces of Canada, other than Quebec, Newfoundland and Labrador and Prince Edward Island, and has made a similar filing with the United States Securities and Exchange Commission in connection with a public offering of its common shares to raise gross proceeds of approximately US$100 million. Item 5 Full Description of Material Change 5.1Full Description of Material Change See attached news release dated February 11, 2010. 5.2 Disclosure for Restructuring Transactions Not applicable. Item 6 Reliance on subsection 7.1(2) or (3) of National Instrument 51-102 Not applicable. Item 7 Omitted Information Not applicable. Item 8 Executive Officer Joseph J. Ovsenek, Senior Vice President, Corporate Development 604.689.3846 Item 9 Date of Report Dated at Vancouver, BC, this 11th day of February, 2010 February 11, 2010 News Release 10-4 SILVER STANDARD ANNOUNCES PUBLIC
